 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     MARIA DIANA NARVAIZ,                            )    Civil No. 1:18-cv-01591-GSA
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR
                                                     )    A SECOND EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HIS
17                                                   )    RESPONSIVE BRIEF
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 14 days
24   to file her responsive brief. Defendant respectfully requests this extension of time because of a
25   confluence of deadlines, including four other briefs due this week, as well as a Ninth Circuit
26   responsive brief to complete next week.
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1           The new due date for Defendant’s responsive brief will be Wednesday, September 25,
 2   2019.
 3
 4
                                                Respectfully submitted,
 5
 6   Date: September 12, 2019                   OSTERHOUT BERGER DISABILITY LAW, LLC

 7                                       By:    /s/ Erik W. Berger *
                                                ERIK W. BERGER
 8                                              * By email authorization on September 12, 2019
 9                                              Attorney for Plaintiff

10
     Date: September 12, 2019                   McGREGOR W. SCOTT
11
                                                United States Attorney
12
                                         By:    /s/ Michael K. Marriott
13                                              MICHAEL K. MARRIOTT
                                                Special Assistant United States Attorney
14
                                                Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20   IT IS SO ORDERED.

21      Dated:     September 12, 2019                           /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


                                                   2
